Case 2:18-cv-00548-SPC-UAM Document 37 Filed 04/19/19 Page 1 of 3 PageID 109



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                Case No: 2:18-cv-548-FtM-99CM

LEWIS WHITE,

       Plaintiff,

v.

HONEST & TRUE MOVING CREW, LLC
a Florida Limited Liability Company,

       Defendant.

_____________________________________________/

RENEWED JOINT MOTION FOR FAIRNESS REVIEW AND FOR DISMISSAL WITH
                          PREJUDICE

        Pursuant to D.E. 36, Plaintiff LEWIS WHITE and Defendant HONEST & TRUE

MOVING CREW, LLC, through their respective undersigned counsel and pursuant to Rule 41,

Fed. R. Civ. P. submit this Renewed Joint Motion for a Fairness Review and for Dismissal with

Prejudice and respectfully state as follows:

       1.      Plaintiff filed a complaint against Defendant alleging an overtime violation of the

Fair Labor Standards Act (“FLSA”).

       2.      In response, Defendant denied all of Plaintiff’s allegations, and raised numerous

affirmative defenses.

       3.      Nevertheless, in an effort to avoid the costs and uncertainty of litigation, the parties

have negotiated a settlement of this matter.
Case 2:18-cv-00548-SPC-UAM Document 37 Filed 04/19/19 Page 2 of 3 PageID 110



       4.      Pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F. 2d 1350 (11th Cir.

1982), claims for wages arising under the FLSA may be settled or compromised only with the

approval of the Court or Secretary of Labor.

       5.      The Plaintiff stipulates that the settlement reached by him is a reasonable

compromise of his overtime pay claims in view of the numerous disputed issues of fact in this

case, including the Defendant’s assertion of a motor carrier exemption, and whether Defendant

acted in good faith under the FLSA. Plaintiff is receiving a reasonable and satisfactory recovery

of an agreed upon sum, plus payment of an agreed upon amount of attorneys’ fees and costs. The

attorneys’ fees and costs were negotiated and agreed upon separately from the amount Plaintiff is

receiving. The Parties also stipulate that the settlement advances judicial economy.

       6.      The parties previously submitted a Settlement Agreement to the Court for review.

On April 5, 2019, the Court entered an Order directing the parties to file a revised settlement

agreement in accordance with the directives set forth in this Court’s Order. See D.E. 36. The

parties have revised their settlement agreement in accordance with the directives set forth in this

Court’s Order. A copy of the revised settlement agreement is attached hereto as Exhibit “A.”

       7.      The Parties further stipulate to the dismissal, with prejudice, of this action upon

approval by the Court as requested above and for the Court to retain jurisdiction to enforce the

terms of settlement. A copy of a proposed order is attached hereto as Exhibit “B.”

       WHEREFORE, the parties respectfully request that this Court review the Parties’ revised

settlement agreement and determine its fairness and should it so find the agreement to be fair, to

dismiss this case with prejudice.
Case 2:18-cv-00548-SPC-UAM Document 37 Filed 04/19/19 Page 3 of 3 PageID 111



Dated: April 19, 2019                                       Respectfully submitted,



 RICHARD CELLER LEGAL, P.A.                        LEVINE KELLOGG, LEHMAN,
 Attorneys for Plaintiff                           SCHNEIDER & GROSSMAN LLP
 10368 W. SR. 84, Suite 103                        Attorneys for Defendants
 Davie, Florida 33324                              201 S. Biscayne Boulevard, Suite 2200
 Telephone: 866-344-9243                           Miami, FL 33131
 Fax: 954-337-2771                                 Telephone: (305) 403-8788
 By: /s/ Noah Storch                               Facsimile: (305) 403-8789
     Noah E. Storch, Esq.                          By:    /s/ Jezabel P. Lima
     Florida Bar No. 0085476                              Jezabel P. Lima, Esq.
     Primary:                                             Florida Bar No. 519431
 noah@floridaovertimelawyer.com                           Primary: jl@lklsg.com
                                                          Secondary: ah@lklsg.com


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 19, 2019, the foregoing document was electronically
filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel below in the manner specified, via transmission of Notices of
Electronic Filing generated by CM/ECF.


                                      By:    s/ Jezabel P. Lima
                                             Jezabel P. Lima, Esq.


Noah E. Storch, Esq.
Richard Celler Legal, P.A.
10368 W. SR. 84, Suite 103
Davie, Florida 33324
noah@floridaovertimelawyer.com
Telephone: 866-344-9243
Fax: 954-337-2771
Attorneys for Plaintiff
